DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive. Note that in view of applicant’s amendments, the drawing objection and the rejection(s) of claims 10-17 under 35 U.S.C. 112(b) have been withdrawn.
	With respect to applicant’s arguments concerning the rejection of the independent claim 10 under 35 U.S.C. 103, in particular that the claimed invention is not fairly rendered obvious by the collective teachings provided per the prior art references EP 1970277A1 (Duguet) and US 2118138 (Bary), the examiner respectfully disagrees.
	Firstly, contrary to applicant’s assertion that the examiner proposed a specific configuration using the groove of Bary with the device of Duguet, it is noted that the examiner did not propose a specific configuration (or modification) with respect to the application of the teachings per Bary to the covering system per Duguet
[e.g., the examiner’s conclusion of obviousness was instead with respect to the provision of utilizing a groove in conjunction with a projection/elevation between the cover and the bearing housing of a wheelset shaft of a rail vehicle being well-known in the relevant arts concerning axle bearings for rail vehicles, covering systems for axle bearings, etc., and to an extent that there would be no surprising/unexpected result(s)/effect(s) yielded via applying the aforementioned provision in a similar manner to other rail vehicle covering system applications so as to achieve the same technical effect(s)];
e.g., changing which structural element (of the bearing housing and the cover) comprises the groove and which structural element comprises the corresponding projection/elevation would yield the same, readily foreseeable technical effect(s) of facilitating the alignment/installation of the cover in relation to the bearing housing and achieving an absolutely oil-tight joint between the cover and the bearing housing].
Additionally, the examiner already conceded that there is a distinction in that the centering device per Bary is configured such that the groove (39) is provided in the cover and aligned with a projection/elevation (40) on the end face of the bearing housing [e.g., whereas the centering device per the instant application is configured such that the groove is on the end face of the bearing housing and with respect to a projection/elevation provided by the cover (e.g., while still achieving the exact same technical effect(s) of facilitating the alignment/installation of the cover in relation to the bearing housing and achieving an absolutely oil-tight joint between the cover and the bearing housing, the groove with respect to the projection/elevation per Bary differs from that of the claimed invention)], and further stated that the aforementioned distinction did not overcome the fact that the teachings per Bary still nonetheless teach wherein the provision of utilizing a groove in conjunction with a projection/elevation between the cover and the bearing housing of a wheelset shaft of a rail vehicle is well-known in the relevant arts concerning axle bearings for rail vehicles, covering systems for axle bearings, etc., and to the extent that there would again be no surprising/unexpected result(s)/effect(s) yielded via 
Lastly, while applicant’s arguments do not actually (or adequately) address the aforementioned conclusion(s) of obviousness per the non-final office action [e.g., the arguments are directed towards why a proposed modification/configuration (that was not provided by the examiner) would render the prior art invention(s) inoperable], the examiner maintains that determining which structural element comprises the groove and which structural element comprises the corresponding projection/elevation would merely involve routine skill in the art and/or would be a mere matter of routine design choice, such that one of ordinary skill would be able to accordingly apply the teachings per Bary to other comparable covering system applications [e.g., any analogous or comparable application that entails engaging (or coupling) a cover with (or to) a bearing housing], and based on the particular covering system application, consider/determine which structural element will (or can) be provided with the groove and which structural element will (or can) be provided with the corresponding projection/elevation [e.g., especially in consideration that the determination would yield the same, readily foreseeable technical effect(s) of facilitating the alignment/installation of the cover in relation to the bearing housing and achieving an absolutely oil-tight joint between the cover and the bearing housing]; [e.g., the provision of having centering device configured such that the groove is on the end face of the bearing housing and with respect to a projection/elevation provided by the cover, while perhaps novel, would not involve the exercise of inventive skill, such that said provision is merely the application and/or utilization of the well-known technique(s) per Bary (e.g., functionally speaking/from a functional perspective), and would yield the same, readily foreseeable technical effect(s) of facilitating the alignment/installation of the cover in relation to the bearing housing and achieving an absolutely oil-tight joint between the cover and the bearing housing].
The arguments concerning the dependent claims 16 and 17 are similarly addressed by the discussion above. See detailed rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15 are rejected under 35 U.S.C. 103 as being obvious over EP 1970277A1 (Duguet) in view of US 2118138 (Bary).
Regarding claim 10, Duguet (Figure 1) teaches a covering system for wheelset shafts of rail vehicles (see Fig. 1 in conjunction with paragraph [0012], lines 1-3) comprising:
a cover (50);
a wheelset bearing unit comprising:
e.g., roller bearings support and guide rotating or oscillating machine elements, such as shafts, axles, or wheels];
	a bearing housing (40) comprising an end face facing towards the cover (see Fig. 1); and
a wheelset bearing (11, 12, 18) arranged for mounting a wheelset shaft (2), the wheelset bearing comprising an end cap (18) surrounded by the cover (see Fig. 1 in conjunction with paragraphs [0012]-[0013]); and
	a centering device [e.g., the projection(s) 52 and/or 56 with respect to the corresponding surface(s) of the bearing housing 40 via which the cover 50 is positioned] for aligning the cover in relation the bearing housing (see Fig. 1 in conjunction with paragraphs [0014]-[0016]).
	Duguet fails to teach wherein the centering device comprises a groove on the end face of the bearing housing [e.g., the distinguishing technical feature of the claimed invention that is not taught by Duguet is the provision of utilizing a groove provided in one structural element of the covering system to facilitate alignment with a corresponding projection/elevation of another structural element of the covering system, to thereby simplify the installation of the cover to the bearing housing].
	However, Bary (Figure 1) teaches an analogous covering system for wheelset shafts of rail vehicles (see Fig. 1 in conjunction with claim 1, lines 1-2), and wherein the covering system comprises a centering device (39, 40) for see Fig. 1 in conjunction with page 3, column 1, lines 60-69).
	It is noted that the centering device per Bary is configured such that the groove (39) is provided in the cover and aligned with a projection/elevation (40) on the end face of the bearing housing [e.g., whereas the centering device per the instant application is configured such that the groove is on the end face of the bearing housing and with respect to a projection/elevation provided by the cover (e.g., while still achieving the exact same technical effect(s) of facilitating the alignment/installation of the cover in relation to the bearing housing and achieving an absolutely oil-tight joint between the cover and the bearing housing, the groove with respect to the projection/elevation per Bary differs from that of the claimed invention)].
	However, the teachings per Bary nonetheless teach wherein the provision of utilizing a groove in conjunction with a projection/elevation between the cover and the bearing housing of a wheelset shaft of a rail vehicle is well-known in the relevant arts concerning axle bearings for rail vehicles, covering systems for axle bearings, etc., and to this extent, there would be no surprising/unexpected result(s)/effect(s) yielded via applying the aforementioned provision in a similar manner to other rail vehicle covering system applications so as to achieve the same technical effect(s) [e.g., changing which structural element (of the bearing housing and the cover) comprises the groove and which structural element comprises the corresponding projection/elevation would yield the same, readily foreseeable technical effect(s) of facilitating the alignment/installation of the cover in relation to the bearing housing and achieving an absolutely oil-tight joint between the cover and the bearing housing].
Additionally (or similarly), determining which structural element comprises the groove and which structural element comprises the corresponding projection/elevation would merely involve routine skill in the art and/or would be a mere matter of routine design choice, such that one of ordinary skill would be able to accordingly apply the teachings per Bary to other comparable covering system applications, and based on the particular covering system application, consider/determine which structural element will (or can) be provided with the groove and which structural element will (or can) be provided with the corresponding projection/elevation [e.g., especially in consideration that the determination would yield the same, readily foreseeable technical effect(s) of facilitating the alignment/installation of the cover in relation to the bearing housing and achieving an absolutely oil-tight joint between the cover and the bearing housing].
Regarding claims 11-15, the same rationales as discussed with regard to claim 10 similarly apply to the subject matter per dependent claims 11-15, such that the circular groove (39) provided in the cover and aligned with a projection/elevation (40) on the end face of the bearing housing per Bary could be alternatively configured such that the circular groove is provided on the end face of the bearing housing and the projection/elevation is provided in the cover comprising a flange segment (a segment of the cover that is positioned against the end face of the bearing housing), without the exercise of inventive skill e.g., the subject matter per claim 13 merely being an obvious matter of routine design choice so as to accommodate a commonplace sealing means, such as a gasket, O-ring, etc., which are widely used for the purpose of creating seals between structural elements than contain lubricated and/or moving mechanical elements, such as bearings, shafts, etc. (e.g., it would be obvious to one of ordinary skill to have the groove configured with a greater depth than the corresponding projection/elevation to allow for a sealing means to be positioned between the respective structural elements)]; [e.g., changing which structural element comprises the groove and which structural element comprises the corresponding projection/elevation would yield the same, readily foreseeable technical effect(s) of facilitating the alignment/installation of the cover in relation to the bearing housing and achieving an absolutely oil-tight joint between the cover and the bearing housing]; refer to motivation(s) and discussion per claim 10.
Claim 16 is rejected under 35 U.S.C. 103 as being obvious over EP 1970277A1 (Duguet) in view of US 2118138 (Bary) in further view of CN 204341080U (Wang).
Regarding claim 16, Duguet in view of Bary teaches the invention as claimed and as discussed above. Duguet in view of Bary fails to expressly teach wherein a gasket is arranged between the cover and the bearing housing.
However, Wang (Figure 1) teaches an analogous covering system for wheelset shafts of rail vehicles (see paragraphs [0002] and [0007]), and wherein the provision of having a gasket [e.g., O-ring] arranged between the cover (14) e.g., at the sealing groove 7] is well-known in the relevant arts concerning axle bearings for rail vehicles, covering systems for axle bearings, etc., and to this extent, there would be no surprising/unexpected result(s)/effect(s) yielded via utilizing the aforementioned provision in a similar manner so as to achieve the same technical effect of sealing the bearing from an external environment (see Fig. 1 in conjunction with paragraph [0021]). Also refer to discussion per claim 10.
Claim 17 is rejected under 35 U.S.C. 103 as being obvious over EP 1970277A1 (Duguet) in view of US 2118138 (Bary) in further view of CN 102164800A (Zeller).
Regarding claim 17, Duguet in view of Bary teaches the invention as claimed and as discussed above. Duguet in view of Bary fails to expressly teach wherein the cover is arranged to cover a generator unit.
However, Zeller (Figures 1-2) teaches an analogous covering system for wheelset shafts of rail vehicles (see Description, lines 1-2), and wherein the provision of having the cover (16) of the covering system arranged to cover a generator unit (1, 2, 8) is well-known in the relevant arts concerning axle bearings for rail vehicles, covering systems for axle bearings, etc., and to this extent, there would be no surprising/unexpected result(s)/effect(s) yielded via utilizing the aforementioned provision in a similar manner so as to achieve the same technical effect of achieving an inconspicuous and reliable position acquisition device for the rail vehicle (see Fig. 2 in conjunction with paragraphs [0006] and [0030]-[0031]). Also refer to discussion per claim 10.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747